Citation Nr: 1133813	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right leg and for a left leg disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

4.  Entitlement to service connection for a bilateral leg disorder.  


REPRESENTATION

Veteran represented by:	Fleet Reserve Association



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to July 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing at the RO in March 2011.  A transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and a bilateral leg disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  Service connection for a right leg disorder, a left leg disorder, and PTSD was denied in a September 2003 rating decision, notice of which, along with appellate rights, was provided, and the Veteran did not file an appeal.

2.  The evidence added to the record since the September 2003 rating decision in regard to service connection for a right leg disorder, a left leg disorder, and PTSD is new, not cumulative of evidence previously of record, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision, which denied entitlement to service connection for a right leg disorder and a left leg disorder, is final, and new and material evidence has been received to reopen the claims.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).

2.  The September 2003 rating decision, which denied entitlement to service connection for PTSD, is final, and new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New & Material Evidence

Veterans Claims Assistance Act of 2000 (VCAA),

Initially, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is reopening the claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Criteria

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The AOJ denied service connection for a right leg disorder, a left leg disorder, and PTSD in a September 2003 rating decision, and notice of the determination, together with notice of appellate rights, was issued the same month.  The Veteran did not file an appeal with the decision, and thus, the decision is final.  38 U.S.C.A. § 7105.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in September 2003, the record included the service treatment records, statements from the Veteran, and post service medical records.  The AOJ determined there was no diagnosis of right leg disorder, no diagnosis of a left leg disorder, and no diagnosis of PTSD.  Since the determination, the Veteran has applied to reopen his claims of entitlement to service connection for a right leg disorder, a left leg disorder, and PTSD.  The evidence submitted since the prior final denial relative to the claims on appeal is new and material.  

Private records, dated in 2008, reflect lower extremity edema and major depressive disorder; a March 2008 private record references PTSD in association with service; and a May 2008 private record notes gouty arthropathy.  In addition, the September 2009 VA examination report reflects lower extremity varicosities, peripheral edema, and scars.  The Board notes that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim.  Rather, the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of nexus could be established by providing a VA examination, which is part of VA's duty to assist.  

The evidence submitted since the prior final denial in September 2003 is new and material.  Thus, the claims are reopened.


ORDER

The application to reopen the claim of entitlement to service connection for a right leg disorder and for a left leg disorder is granted.

The application to reopen the claim of entitlement to service connection for PTSD is granted.


REMAND

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a bilateral leg disorder.  Having reviewed the evidence, the Board finds further development is necessary for a determination in this case.  

In that regard, the Veteran testified to having been treated for leg symptoms at Oak Knoll Naval Hospital in Oakland, California, within approximately one year of separation from service.  Transcript at 21-23 (2011).  An attempt should be made to obtain the treatment records.  The Board notes that the Veteran's representative requested a copy of the hearing transcript.  

In regard to a psychiatric disorder, the record reflects various diagnoses and/or symptoms, to include not only "clinical depression" in a September 2008 private record, but also anxiety and reference to a psychosis.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  

In this case, and while the September 2009 VA examiner concluded the Veteran's major depression was in remission and/or resolved, the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim".  See McCain v. Nicholson, 21 Vet. App. 319 (2007).  An opinion as to whether any identified psychiatric disorder shown during the appeal period, to include clinical depression, was not provided.  The Board notes that a psychosis is presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the opinion is inadequate for a determination.  As such, the Veteran should be afforded a VA examination to obtain an opinion as to whether any identified psychiatric disorder is etiologically related to service.  

In addition, the Board notes that an April 2008 private record reflects a history of combat/combat exposure in both Korea and Vietnam, and while the September 2009 rating decision reflects the AOJ's determination that the Veteran did not engage in combat with the enemy via notation of combat code "1", service records note "COMBAT 93 DAYS" during the period from March 1972 to November 1972, and his decorations and awards include an Armed Forces Expeditionary Medal.  The Board notes that Section 1154(b) aids a combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Regardless, for purposes of verification of an in-service event, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran only needs to offer independent evidence of an event that is sufficient to imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In that regard, service records also reflect service aboard vessels to include the USS Constellation, the USS Oriskany and the USS Ticonderoga (VCA-14); Employment of Command entries include combat operations in Southeast Asia in 1968, with duties noted to include assistant air and flight deck boatswain; and records, dated in 1969, note he was a survival, evasion, resistance, and escape (SERE) training officer.  In November 2008, the AOJ made a formal finding of a lack of information necessary to attempt to corroborate the Veteran's claimed in-service stressors.  In September 2009, the Veteran stated that he had seen several shipmates get killed or injured during service aboard the aircraft carriers upon which he served, and more specifically, in May 1968, he witnessed two identified fellow servicemen get killed aboard the USS Constellation when the catapult of an airplane malfunctioned, cutting the men in to pieces.  He added that he was tasked with overseeing the clean-up action from the accident.  The Veteran submitted a copy of a May 2003 Board decision which notes the following:

The Deck log books of the U.S.S. Constellation dated in June 1968 and July 1968 document a number of incidents including a June 1968 catapult accident in which two crewmen were killed and one was injured; a June 1968 accident in which a crewman went overboard and was subsequently recovered; and a July 1968 mid-air collision between two aircraft after which the pilots were able to return to the ship safely.

The Board notes that service records establish the Veteran's service aboard the USS Constellation during the time relevant time period, and the documented injuries to the legs as a result of the in-service accident are the basis for the claim of entitlement to service connection for a bilateral leg disorder.  

In addition, the Veteran testified that during his 20 years of service on aircraft carriers, accidental injuries were commonplace, and that he witnessed individuals being sucked up into aircraft, chopped up, run over, and burned.  Transcript at 3-10 (2011).  In addition to the catapult incident, he noted a similar incident that occurred approximately three weeks earlier, in which 20 people were injured, as well as an incident during service aboard the USS Ticonderoga in the early 1950s, in which two people were killed on deck by aircraft propellers.  Id. at 5-7.  He further testified that during combat operations aboard the USS Oriskany, toward the end of the war, an aircraft landed half on the carrier and half off the carrier, turning it into a fireball on deck, and severely injuring his bunk mate, an injury from which his bunkmate died six months later.  Id at 11.  Essentially, the Veteran conveyed that his wife had been his anchor throughout his lengthy service enabling him to cope with stressful in-service incidents, and that after she died he was no longer able to stem the flood of relevant symptoms related to service.  Id at 12-14.  The AOJ should attempt to corroborate the claimed in-service stressors that have not been corroborated, to the extent possible.

In addition, service dates are noted to be from August 1952 to July 1973 in the Veteran's April 2003 claim, as well as in a September 2003 VA Form 21-8947, and the September 2003 rating decision notes service treatment records ,dated from 1950 to 1973, were reviewed.  In addition, the May 2003 Personnel Information Exchange System (PIES) record reflects that only records, dated from August 1953 to July 1973, were requested.  Neither the Veteran's DD Form 214 nor service records, dated prior to 1953, are associated with the claims file.  Verification of the Veteran's service dates is not documented in the claims file.  

The Board further notes that, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

In light of the above, to include the inadequate VA opinion and the liberalizing VA issue, the Veteran should be afforded a VA examination to determine whether any identified psychiatric disorder is etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran's representative has been provided a copy of the 2011 hearing transcript.  Document the accomplishment of such in the claims file.  

2.  Attempt to locate clinical records associated with treatment at the Oak Knoll Naval Hospital in Oakland, California, within approximately one year after separation, through available/alternate sources, as appropriate.  Any information obtained is to be associated with the Veteran's claims file.  All efforts in this regard, to include any requests, as well as any responses to the requests, should be documented in the claims file.

3.  Associate the Veteran's DD Form 214 and personnel file with the claims file.  All efforts in this regard should be documented, and verification of the Veteran's dates of service should be associated with the claims file.  

4.  Attempt to corroborate the claimed stressors that are not verified, to the extent possible.  

5.  After completion of the above to the extent possible, schedule the Veteran for a VA examination with a psychiatrist.  The claims file must be made available for review and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner express an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that psychoses was shown during service or the initial post service year, or whether any psychiatric symptoms/disorders identified at any time during the appeal period are attributable, in whole or in part, to in-service disease or injury, or otherwise related to service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

6.  Schedule the Veteran for a VA examination to determine the existence or any right or left leg disorder.  The claims file must be made available for review and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner express an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any right or left leg disorder was shown during service or whether any right or left leg disorder identified at any time during the appeal period is attributable, in whole or in part, to in-service disease or injury, or otherwise related to service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

7.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


